The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Kris Rhu (Reg # 74817) on 4/26/2022 and 4/28/2022.

The application has been amended as follows:

1.	(Currently Amended) A method of wireless communication performed by a user equipment (UE), comprising:
receiving an indication of one or more time locations corresponding to one or more synchronization signal blocks (SSBs) included in a synchronization signal (SS) burst set and corresponding to one or more neighbor cells; 
detecting an SSB of the one or more SSBs,
wherein a time location for the detected SSB indicates a location in time of the detected SSB within the SS burst set or within an SSB measurement time configuration (SMTC) window; and
determining a cell timing of the one or more neighbor cells based at least in part on the indication and an index, of the detected SSB, corresponding to the one or more time locations.

2.	(Canceled Herein) 

3.	(Original) The method of claim 1, further comprising receiving an indication of multiple frequency locations associated with different SSBs included in the SS burst set.

4.	(Original) The method of claim 1, wherein the indication indicates a time location for each SSB in the SS burst set or for each transmitted SSB in the SS burst set.

5.	(Original) The method of claim 1, wherein all SSBs, included in the SS burst set, have a same periodicity.

6.	(Original) The method of claim 1, wherein a first periodicity of a first SSB, included in the SS burst set, is different from a second periodicity of a second SSB included in the SS burst set.

7.	(Original) The method of claim 1, wherein the indication indicates a time location pattern of a plurality of time location patterns configured for the UE.

8.	(Original) The method of claim 1, wherein the indication includes an index value corresponding to a table entry, wherein different table entries correspond to different time location patterns for different SSBs included in the SS burst set.

9.	(Currently Amended) The method of claim 8, wherein the different table entries are indicated to the UE by a network entity.

10.	(Original) The method of claim 8, wherein the UE is configured with different time location patterns, for SSBs in the SS burst set, for different neighbor cells.

11.	(Original) The method of claim 1, wherein the one or more time locations are indicated as one or more time offsets from a default time location pattern.

12.	(Previously Presented) The method of claim 11, wherein different SSBs, in the SS burst set, are associated with different time offsets of the one or more time offsets.

13-19.	(Canceled) 

20.	(Previously Presented) A method of wireless communication performed by a network entity, comprising:
determining one or more time locations corresponding to one or more synchronization signal blocks (SSBs) and corresponding to one or more neighbor cells, 
wherein a time location for a synchronization signal block (SSB) indicates a location in time of the SSB within a synchronization signal (SS) burst set or within an SSB measurement time configuration (SMTC) window; and
transmitting, to a user equipment (UE), an indication of the one or more time locations,
wherein an index of the SSB corresponds to the time location, and 
wherein a cell timing of the one or more neighbor cells is determined based at least in part on the index.

21.	(Original) The method of claim 20, further comprising transmitting an indication of multiple frequency locations associated with different SSBs included in the SS burst set.

22.	(Original) The method of claim 20, wherein the indication indicates: 
a time location for each SSB in the SS burst set,
a time location for each transmitted SSB in the SS burst set,
a time location pattern of a plurality of time location patterns configured for the UE, or
a combination thereof.

23.	(Original) The method of claim 20, wherein all SSBs included in the SS burst set have a same periodicity, or wherein a first periodicity of a first SSB included in the SS burst set is different from a second periodicity of a second SSB included in the SS burst set.

24.	(Original) The method of claim 20, wherein the indication includes an index value corresponding to a table entry, wherein different table entries correspond to different time location patterns for different SSBs included in the SS burst set.

25.	(Previously Presented) The method of claim 20, wherein the one or more time locations are: 
indicated as one or more time offsets from a default time location pattern,
determined based at least in part on a slot pattern configured by the network entity, or
a combination thereof.

26-30.	(Canceled) 

31.	(Currently Amended) A user equipment (UE) for wireless communication, comprising:
a memory; and
one or more processors, coupled to the memory, configured to:
receive an indication of one or more time locations corresponding to one or more synchronization signal blocks (SSBs) included in a synchronization signal (SS) burst set and corresponding to one or more neighbor cells;
detect an SSB of the one or more SSBs,
wherein a time location for the detected SSB indicates a location in time of the detected SSB within the SS burst set or within an SSB measurement time configuration (SMTC) window; and
determine a cell timing of the one or more neighbor cells based at least in part on the indication and an index, of the detected SSB, corresponding to the one or more time locations.

32.	(Canceled Herein) 

33.	(Previously Presented) The UE of claim 31, wherein the one or more processors are further configured to receive an indication of multiple frequency locations associated with different SSBs included in the SS burst set.

34.	(Previously Presented) The UE of claim 31, wherein the indication indicates a time location for each SSB in the SS burst set or for each transmitted SSB in the SS burst set.

35.	(Previously Presented) The UE of claim 31, wherein all SSBs, included in the SS burst set, have a same periodicity.

36.	(Previously Presented) The UE of claim 31, wherein a first periodicity of a first SSB, included in the SS burst set, is different from a second periodicity of a second SSB included in the SS burst set.

37.	(Previously Presented) The UE of claim 31, wherein the indication indicates a time location pattern of a plurality of time location patterns configured for the UE.

38.	(Previously Presented) A network entity for wireless communication, comprising:
a memory; and
one or more processors, coupled to the memory, configured to:
determine one or more time locations corresponding to one or more synchronization signal blocks (SSBs) and corresponding to one or more neighbor cells,
wherein a time location for a synchronization signal block (SSB) indicates a location in time of the SSB within a synchronization signal (SS) burst set or within an SSB measurement time configuration (SMTC) window; and
transmit, to a user equipment (UE), an indication of the one or more time locations,
wherein an index of the SSB corresponds to the time location, and 
wherein a cell timing of the one or more neighbor cells is determined based at least in part on the index.

39.	(Previously Presented) The network entity of claim 38, wherein the one or more processors are further configured to transmit an indication of multiple frequency locations associated with different SSBs included in the SS burst set.

40.	(Previously Presented) The network entity of claim 38, wherein the indication indicates:
a time location for each SSB in the SS burst set,
a time location for each transmitted SSB in the SS burst set,
a time location pattern of a plurality of time location patterns configured for the UE, or
a combination thereof.

41.	(Previously Presented) The network entity of claim 38, wherein all SSBs included in the SS burst set have a same periodicity, or wherein a first periodicity of a first SSB included in the SS burst set is different from a second periodicity of a second SSB included in the SS burst set.

42.	(Previously Presented) The network entity of claim 38, wherein the indication includes an index value corresponding to a table entry, wherein different table entries correspond to different time location patterns for different SSBs included in the SS burst set.

43.	(New) The UE of claim 31, wherein the indication includes an index value corresponding to a table entry, wherein different table entries correspond to different time location patterns for different SSBs included in the SS burst set.

44.	(New) The UE of claim 43, wherein the different table entries are indicated to the UE by a network entity.



End of amendment. 

Allowable Subject Matter
Claims 1, 3-12, 20-25, 31, 33-44 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites a method of wireless communication performed by a user equipment (UE), comprising: receiving an indication of one or more time locations corresponding to one or more synchronization signal blocks (SSBs) included in a synchronization signal (SS) burst set and corresponding to one or more neighbor cells; detecting an SSB of the one or more SSBs, wherein a time location for the detected SSB indicates a location in time of the detected SSB within the SS burst set or within an SSB measurement time configuration (SMTC) window; and determining a cell timing of the one or more neighbor cells based at least in part on the indication and an index, of the detected SSB, corresponding to the one or more time locations. 

The applicant’s argument with respect to prior arts on record Ko’485 and Ko’065 not teaching the amended claim limitation were persuasive in view of claim 20 and 38, and now amended claim 1 and 31. 

Further search on prior art and prior arts on record fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as recited in claim 1. Thus, claim 1 is allowed. Independent claims 20, 31 and 38 recite similar allowable subject matter, thus allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        4/28/2022